KEITH, Justice
(concurring).
I regret the necessity of filing this concurring opinion, but feel that it is required by the language found in the last paragraph of the dissent. We find ourselves in the unenviable position of having to leave standing a judgment against a labor union which has no foundation in either law or in fact. This is so for the reason that no appeal was taken from that part of the judgment and we are powerless to set it aside. As has been pointed out by Judge Parker in his opinion, there is absolutely no evidence in this record that the Union violated its duty toward plaintiff; and, consequently, under Vaca, plaintiff had no cause of action against either the Union or the Company.
Many years ago, Chief Justice Alexander, in Smirl v. Globe Laboratories, 144 Tex. 41, 188 S.W.2d 676, 678 (1945) [quoting from Texas Employers’ Insurance Association v. Evans, 117 Tex. 113, 298 S.W. 516, 520 (1927)] said:
“ ‘The office of a rule of procedure is to facilitate, rather than hinder, a speedy and final determination of all law suits in that way which will secure to litigants their substantial rights and to promote the peace and good order of the state.’ ”
He then continued:
“This Court has always held that where a practice is established by a rule of court it is competent for the court so to adapt its exercise as to prevent any particular oppression and to make it yield to the particular circumstances of the case.”
Granted that this court is much more restricted in its authority to “adapt”, still it does not seem that we should be constricted so that we are required to perpetrate an injustice in order to accommodate ourselves to a rule of doubtful applicability. Such a situation may come about when there is no other solution; but, I submit, this is not such a case.
I do not read Motsenbocker as does my Brother Stephenson, nor do I believe that Rule 324, T.R.C.P. compels us to render an unconscionable and unfounded judgment against the Company. Before the amendment of Rule 324 in 1957, it provided:
“When judgment is rendered non obstante veredicto or notwithstanding the finding of the jury on one or more special issues, the appellee may complain of any prejudicial error committed against him over his objection on the trial. A motion for new trial shall not be necessary in behalf of appellee where he does not complain of the judgment or a part thereof.” (Emphasis supplied.)
*389The italicized phrase was omitted in the 1957 amendment and this language was substituted therefor:
“When judgment is rendered non ob-stante veredicto or notwithstanding the finding of the jury on one or more special issues, the appellee may bring forward by cross-point contained in his brief filed in the Court of Civil Appeals any ground which would have vitiated the verdict or would have prevented an af-firmance of the judgment had one been entered by the trial court in harmony with the verdict, including although not limited to the ground that one or more of a jury’s findings have insufficient support in the evidence or are against the overwhelming preponderance of the evidence as a matter of fact, * * * ” (Emphasis supplied.)
I note, particularly, that the amendment omits the requirement that the cross-point be confined to prejudicial error committed over his objection. The omission of this requirement must have some significance; and, I submit that it was designed for just such a case as this: when a court would otherwise be so hamstrung by procedural rules that it would be powerless to do other than to render a judgment contrary to the law and the facts.
Recognizing the necessity of acting under the Rules, Civil Procedure, and standing firmly for the proposition that litigants should comply therewith, nevertheless, I feel bound by Rule 1:
“The proper objective of rules of civil procedure is to obtain a just, fair, equitable and impartial adjudication of the rights of litigants under established principles of substantive law.”
The substantive law governing the rights of the litigants is clear and has been enunciated by our court of last resort in Vaca. We should construe our procedural rules in such manner as to bring about a just, fair, and equitable adjudication thereof. The majority opinion accomplishes this insofar as the Company is concerned; my only regret is that I must join in an affirmance of an erroneous judgment against the Union; but, as to the latter, there is no way out.